DETAILED ACTION
This correspondence is in response to the communications received May 27, 2021.  Claims 1-7 are under consideration.  Claim 1 has been amended.  Claims 8 and 9 have been cancelled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The amendment to claim 1 has overcome the 112(b) rejection, therefore the rejection is now withdrawn.


REASONS FOR ALLOWANCE
Claims 1-7 are allowed. 

The following is an Examiner's statement of reasons for allowance: The capacitor arrangement for a semiconductor device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a capacitor arrangement for a semiconductor device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the details the first high-resistance regions of polysilicon formed on the insulating film, second high-resistance region of polysilicon formed on the insulating film, the second high-resistance region sandwiched horizontally at both ends by the first high-resistance regions, with the claimed, 
“low-resistance regions constructed from the polysilicon film, formed on the insulating film, and arranged on both ends of the first high-resistance regions and the second high-resistance region in a second direction orthogonal to the first direction,
a sheet resistance of the second high-resistance region being higher than a sheet resistance of the first high-resistance regions.”

Further, it should be noted that copending application 16/356,359 is currently being rejected with the Lee et al. (US 4,455,567) reference, however, both the ‘359 application and the Lee reference disclose wherein the two first high resistance regions sandwiching the second high resistance regions have a higher sheet resistance than the second high resistance region, which is the opposite of what is being claimed in the instant application.


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893